DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the Preliminary amendment filed 10/08/2020 for the reissue application No. 16/915,456.
Claims 1-16 were cancelled.  New claims 17-34 are currently pending in the application. Claims 17, 24, 33, and 34 are independent claims. 

                                   Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the
error which is relied upon to support the reissue application is not an error upon which a
reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement in the reissue declaration referred to new claim 75 to correct


1/. Claims 17-34 are rejected as being based upon a defective reissue
declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above
in this Office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2/. Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17, 21, 24, 29, 33, 34, it is unclear as to where “a short-side direction”, and “a long-side direction”, “a region outside”, and “a region inside” of the first signal electrodes are defined in the array of electrodes.  Does a square shape package have a short side and long side directions?  Which side of the at least two lines of the first signal electrodes is considered as a region inside or a region outside of the lines? It’s unclear and confusing as to where the first dummy electrodes and second dummy 
 Claims 19, 25 are indefinite, it is unclear as to which direction the third dummy electrode are arranged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3/. Claims 17, 18, 19, 20, 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al (US 2006/0231952, cited by applicant).
Regarding to claims 17, 33:
Kim, Figs. 6A-6B, 7 (reproduced below) and related text discloses the claimed storage medium including a package 10 having a semiconductor chip 11 mounted on a second substrate 20; and an array of electrodes arrayed on a bottom side of the package, the electrodes including signal electrodes 51 for a power supply line or a 

Regarding to claims 18, 19, 20:
Fig. 6A (annotated below) shows at least two (black dots) lines of the (at least four) 1st dummy electrodes, and at least two (white dots) lines of the (at least four) first signal electrodes arranged along the short-side direction, and the line of the second dummy electrodes includes at least two dummy electrodes.  The third dummy electrodes arranged in each of the four corners are formed in at least one line of at least two dummy electrodes in either direction.

[AltContent: arrow][AltContent: textbox (3rd dummy electrodes)][AltContent: arrow][AltContent: textbox (2nd dummy electrodes)][AltContent: textbox (Long side direction)][AltContent: arrow][AltContent: textbox (1st signal electrodes)][AltContent: arrow][AltContent: textbox (1st dummy electrodes)][AltContent: arrow][AltContent: textbox (Short side direction)][AltContent: arrow]
    PNG
    media_image1.png
    650
    887
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    781
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    818
    media_image3.png
    Greyscale


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4/. Claims 24-28, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. in view of Yamaguchi (US 2004/0183205, cited by Applicant).
	Regarding to claims 24, 34:
Kim, Figs. 6A-6B, 7 and related text as noted above discloses substantially the claimed storage system as noted above except the formation of third dummy electrodes in the four corners of the array in the first region outside the third region. 
	Yamaguchi, Figs. 5(a), 6(a) and related text discloses the dummy electrodes 48 formed at four corners in the first region, and signal electrodes 46 disposed inside, in the third region.
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd region)][AltContent: textbox (3rd region)][AltContent: textbox (1st region)]
    PNG
    media_image4.png
    540
    962
    media_image4.png
    Greyscale

	Regarding to claims 25-28:
	Yamaguchi, Figs. 6(a) shows one or more third dummy electrodes arranged in lines extending in both directions.   
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the dummy electrodes in four corners in one or two lines at outermost circumferences of the array as suggested by Yamaguchi in Kim structure in order to absorb the stresses generated in the substrate without imposing it on the signal electrodes, and improve the reliability.  

5/. Claims 21-23, 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. in view of Ma (US 6,448,639).
	Kim, Figs. 6A-6B, 7 and related text, as noted above discloses substantially the claimed storage system as noted above except the formation of second signal 
	Ma, in a related art shown in Fig. 3 and related text, discloses the formation of second signal electrodes 229 in a region opposite to the first signal electrodes 226 while sandwiching the second dummy electrodes 228 therebetween.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed dummy electrodes between first and second signal electrodes as suggested by Ma in Kim storage medium in order to enhance the reliability, and device performance.

                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,115,290 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991